                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                             ASHEVILLE DIVISION
                         DOCKET NO. 1:19-cv-00152-MOC

 HEATHER MASSEY,                                       )
                                                       )
                    Plaintiff(s),                      )
                                                       )
 Vs.                                                   )        ORDER CONCERNING
                                                       )      SECTION 636(c) REFERRAL
                                                       )
 ANDREW SAUL,                                          )
                                                       )
                   Defendant(s).                       )


       THIS MATTER is before the Court on its own motion regarding the parties’
consent to the exercise of jurisdiction by a United States Magistrate Judge, submitted in
accordance with 28, United States Code, Section 636(c), Rule 73, Federal Rules of Civil
Procedure, and Local Civil Rule 73.1.
       In accordance with the Amended Standing Order of Referral (#2), 3:11mc25
(effective January 1, 2019), the Court has considered reassignment of this matter based on
the written consent of the parties. Accordingly, the Clerk of Court is HEREBY directed
to:
       ☒     Assign this matter to a United States Magistrate Judge; or
       ☐     Vacate the Section 636(c) referral in accordance with Rule 73(c) and retain
             the assignment with the United States District Judge.


                                    Signed: August 23, 2019
